Citation Nr: 1429992	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-28 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an initial disability evaluation for the service-connected major depressive disorder, rated as 30 percent disabling prior to September 8, 2010 and 50 percent disabling beginning on that date.

2.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability for the period prior to September 8, 2010.

3.  Entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18.


(The issue of the eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits is addressed in another document of this date.)



REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) from November 2011, April 2012, and December 2013 rating decisions by the RO.

The Virtual VA claims file has been reviewed; records contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to these claims in the Veterans Benefits Management System.

These matters are being addressed in a separate document in order to facilitate the process of remanding them to the attention of the appropriate Agency of Original Jurisdiction (AOJ).  


REMAND

In a November 2011 rating decision, the AOJ granted service for major depressive disorder and assigned a 30 percent evaluation effective on January 22, 2009 and a 50 percent evaluation effective on September 8, 2010.  

In December 2011, the Veteran's representative filed a Notice of Disagreement, indicating that the Veteran disagreed with the ratings assigned.  

The Veteran's claim for a TDIU rating was dismissed as moot in an April 2012 rating decision because the Veteran received a 100 percent disability rating effective on September 8, 2010.  

In May 2012, the Veteran's representative indicated that the Veteran disagreed, and wished to be considered for a TDIU rating prior to September 8, 2010.  

A December 2013 rating decision denied the Veteran's claim of entitlement to VA benefits for a helpless child, based on the permanent incapacity for self-support of the Veteran's daughter.  

Later in December 2013, the Veteran, through his representative, filed a Notice of Disagreement indicating that he disagreed with the denial of the claim for VA benefits based on his daughter incapacity. 

Because the Veteran filed a Notice of Disagreement (NOD) as to each of these issues, the Veteran is entitled to a Statement of the Case (SOC) addressing those issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As such, these claims must be remanded to the RO for issuance of a Statement of the Case (SOC).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning each of these matters by submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a Statement of the Case regarding the issues of entitlement to increased disability ratings for the service-connected major depressive disorder, entitlement to a TDIU rating prior to September 8, 2010, and entitlement to helpless child benefits for the Veteran's daughter.

2.  The Veteran and his attorney should also be advised that, for the Board to have jurisdiction in any of these matters, a Substantive Appeal  responding to the SOC as to each must be filed in a timely manner.  Only if the Veteran or his attorney submits a timely Substantive Appeal, should any of these matters be returned to the Board for the purpose of appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


